UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-29466 National Research Corporation (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 47-0634000 (I.R.S. Employer Identification No.) 1treet Lincoln, Nebraska (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(402) 475-2525 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of Each Exchange on Which Registered Common Stock, $.001 par value
